Citation Nr: 1632088	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  10-23 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for history of head injury with probable intellectual damage and headaches.

2.  Entitlement to a rating in excess of 20 percent for postoperative bilateral hammertoe deformities of the right foot with arthritis and history of calluses.

3.  Entitlement to a rating in excess of 20 percent for postoperative bilateral hammertoe deformities of the left foot with arthritis and history of calluses.

4.  Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to October 1987 with eleven months of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran was last afforded VA headaches and traumatic brain injury examinations in April 2014 to determine the nature and severity of his service-connected history of head injury with probable intellectual damage and headaches.  Subsequent VA treatment records in February 2015 and April 2015 show that the Veteran reported that his headaches were chronic and getting worse, with pain across his forehead every two to three days, and the condition was getting intense.  The February 2015 VA treatment record concluded with an assessment of brain syndrome.  The assessment in April 2015 included migraine headaches: getting worse than before.

The Veteran's service-connected history of head injury with probable intellectual damage and headaches is currently rated under criteria of the hyphenated Diagnostic Code 8100-9304.  The hyphenated diagnostic code in this case reflects that a service-connected disability of headaches (Diagnostic Code 8100) is associated with a residual condition of major or mild neurocognitive disorder due to traumatic brain injury (Diagnostic Code 9304), a mental disorder condition. See 38 C.F.R. §§ 4.20, 4.27, 4.124a, 4.130 (2015).  

During the current appeal, the RO has continued a 30 percent evaluation of the service-connected history of head injury with probable intellectual damage and headaches primarily on the basis of clinical findings regarding the Veteran's mental disorder, finding that an evaluation in excess of 30 percent was not warranted under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.

The Board notes that the evidence reflects that the service-connected history of head injury with probable intellectual damage and headaches resulted from traumatic brain injury.   Residuals of traumatic brain injury (TBI) are evaluated under 38 C.F.R. § 4.124a, the schedule of ratings for neurological conditions and convulsive disorders, as organic disease of the central nervous system, specifically under Diagnostic Code 8045.  TBI residuals are rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Importantly, under Diagnostic Code 8045, the evaluator is mandated to: 
(1) Evaluate emotional/behavioral dysfunction under §4.130 (Schedule of ratings-mental disorders) if there is a diagnosis of a mental disorder. But if there is no diagnosis of a mental disorder, then evaluate emotional/ behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."
(2) Separately evaluate any "subjective symptoms" residual that has a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.
(3) Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under §4.25 the evaluations for each separately rated condition.
(4) Other residuals of TBI not otherwise classified, are to be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Review of the record does not show that the RO has considered the assignment of separate evaluations for all residuals with a distinct diagnosis that may be evaluated under a diagnostic code other than the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  The RO did not consider assigning multiple separate ratings for separate diagnoses such as the Veteran's diagnosed headaches, organic brain syndrome, or any additional potential symptoms residual to traumatic brain injury (other than tinnitus, which has been separately service-connected).

Considering this deficiency along with the evidence suggesting the possible worsening of the Veteran's disability, a reexamination is warranted, and subsequent readjudication of the claim must include consideration of whether separate evaluations under an appropriate diagnostic code are warranted pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

Furthermore, the record reflects that the Veteran receives ongoing VA treatment for his headaches and other residuals of traumatic brain syndrome, hypertension, and bilateral feet conditions.  The most recent VA treatment records are current as of October 2015. As there are potentially outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, on remand, any additional VA treatment records dated after October 2015 must be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA medical records dated since October 2015.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, arrange for the Veteran to undergo a traumatic brain injury examination, by an appropriate VA physician (such as a specialist in neurology, neurosurgery, or neuropsychiatry, who has had training and experience with traumatic brain injury).  

In addition to conducting the examination pursuant to VA traumatic brain injury examination protocols of the Review Evaluation of Residuals of Traumatic Brain Injury (R-TBI) Disability Benefits Questionnaire, the examiner(s) must conduct separate special VA headaches and mental disorder examinations of the Veteran's diagnosed headaches disorder and organic brain syndrome, as well as of any other distinct diagnosis associated with the traumatic brain injury other than tinnitus.

The contents of the entire claims, to include a complete copy of this REMAND, must be made available to the examining physician(s), and the examination report should reflect consideration of the Veteran's documented medical history and assertions. All indicated tests and studies should be conducted to include neuropsychological testing and all test findings made available to the examiner prior to the completion of the examination report, and all clinical findings should be reported in detail.

To ensure that the medical findings are expressed in terms conforming to the amended schedular criteria of 38 C.F.R. § 4.124a , Diagnostic Code 8045, in effect as of October 23, 2008, the Board requests that the TBI examination be completed in accordance with the Review Evaluation of Residuals of TBI (R-TBI) Disability Benefits Questionnaire (DBQ). 

Based on the examination results, the physician should provide an assessment of the current nature and severity of the service-connected TBI consistent with the revised schedular criteria for evaluating the residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The physician must specifically address the degree to which the service-connected disability is manifested by facets of cognitive impairment including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness. 

In making the assessment, the physician should identify all comorbid physical, neurological, or mental disorder(s), and state whether each is shown to be caused by the Veteran's TBI. If not, then, with respect to each comorbid disorder identified, the physician should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of a traumatic brain injury.  The physician must clearly state if the manifestations cannot be distinguished unambiguously. 

The physician should also describe the functional effects of the Veteran's service-connected for history of head injury with probable intellectual damage and headaches on his activities of daily living, to include employment.

Also based on review of the Veteran's documented medical history and assertion, the physician should indicate whether, at any time since June 26, 2008, the effective date of the claim for increase, the Veteran's service-connected disability has changed in severity, and, if so, the approximate date(s) of any such change(s), as well as the extent of severity of the disability at each stage. 

For any traumatic brain injury residual that has a distinct diagnosis, which includes the diagnosed (1) headaches and (2) organic brain syndrome, conduct separate special examinations to accurately identify the current functional status of such distinct diagnoses associated with the Veteran's service-connected history of head injury with probable intellectual damage and headaches.  These examinations must include any indicated testing for cognitive, emotional/behavioral/mental disorders, or physical/neurological impairments; and the organic brain syndrome examiner must conduct neuropsychological testing. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided in the examination report.

 3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  Consideration must be given to whether separate ratings are warranted for distinctive diagnoses associated with the Veteran's service-connected residuals of traumatic brain injury, to specifically include separate ratings for headaches and/or organic brain syndrome or any other mental disorder present and associated with the service-connected disability.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.  JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

